                                                                           JAN 2 5 2019
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK




DENNIS M. MULLEN,
                                                        DECISION AND ORDER
                     Plaintiff,
              V.                                        6:I7-CV-06728 LAW


VILLAGE OF PAINTED POST,RALPH
FOSTER, as Mayor ofPainted Post, DAVID
SMITH,Individually and as Trustee of Village
Board ofPainted Post, RICHARD LEWIS,
Individually and as Trustee of Village
Board ofPainted Post, BRIAN FRANCIS,
Individually and as Trustee of Village
Board ofPainted Post, and WILLIAM
SCHEIDWEILER,Individually and as Trustee
of Village Board ofPainted Post,

                     Defendants.




                                   INTRODUCTION


       Plaintiff Dennis M. Mullen ("Plaintiff), the former police chief for defendant the

Village of Painted Post (the "Village"), brings this action pursuant to 42 U.S.C § 1983 for

an alleged violation of his right to due process, and he also asserts a claim under New York

State law. (Dkt. 2). Presently before the Court is Defendants' motion for judgment on the

pleadings pursuant to Federal Rule of Civil Procedure 12(e). For the reasons discussed

below. Defendants' motion is granted in part and denied in part.




                                           - 1 -
                                     BACKGROUND


I.     Factual Background

       The following facts are taken from Plaintiffs Amended Complaint. (Dkt. 2). The

Court further takes judicial notice of the allegations set forth in the Verified Petition filed

by Plaintiff in New York state court (Dkt. 21-2), which provide additional context. See

Landow v. Wachovia Sec., LLC, 966 F. Supp. 2d 106, 119 (E.D.N.Y. 2013)("A district

court may ... take judicial notice of admissions in pleadings and other documents in the

public record filed by a party in other judicial proceedings...." (internal quotation

omitted)). As is required at this stage ofthe proceedings, the Court has treated Plaintiffs

allegations as true.

       Plaintiff is a retiree of the New York State Police and is receiving a pension from

the New York State Retirement System with respect to that service. (Dkt. 21-2 at ^ 10).

Pursuant to New York State Retirement and Social Security Law ("RSSL")§ 212, such a

retiree may return to work in the public sector and earn up to $30,000 per year without

affecting his pension. In addition, RSSL § 211 sets forth criteria for a waiver permitting a

retiree to return to public service and earn more than $30,000 without affecting his pension;

Plaintiff was granted such a waiver with respect to his employment as the Village's police

chief. (M at     12-23).

       The position of police chief is classified in the "competitive class" by the Steuben

County Civil Service, and Plaintiff claims to have held the position as a permanent

appointment. (Dkt. 2 at       12, 13). Plaintiff contends that pursuant to New York Civil

Service Law § 75 (hereinafter "NYCSL § 75"), "an employee with a permanent

                                             -2-
appointment to a position in the competitive class may be removed from his position only

upon a finding ofincompetence or misconduct[.]"(Dkt,2 at ^ 14).

       On or about September 14, 2017, Plaintiff was informed that the Village had

identified a non-retired candidate for the role of police chief. (Dkt. 21-2 at ^ 20)h That

same day. Defendant Ralph Foster ("Mayor Foster") issued a memorandum to Plaintiff

requiring him to select one ofthree options by October 2, 2017:(1) maintain his $60,000

per year salary and suspend his pension;(2) reduce his salary to $30,000 per year and

continue to collect his pension; or(3)resign. {Id. at ^ 21).

       On or about October 2,2017, Plaintiff met with Mayor Foster and Defendant Brian

Francis, a member of the Village's Board of Trustees (the "Village Board"). {Id. at ^ 22).

Plaintiff requested additional time and information before electing from the offered

options, but the Village Board "refused to give him additional time and notified him that

he was terminated as Police Chief." (Dkt. 2 at ^ 19).

II.    Procedural Background


       Plaintiff commenced the instant action on October 23, 2017. (Dkt. 1). The

Amended Complaint (the operative pleading) was filed on October 24, 2017. (Dkt. 2).

Defendants answered the Amended Complaint on December 6, 2017. (Dkt. 9).




'      One of the requirements for a waiver under RSSL § 211 is that there are "no
available non-retired persons qualified to perform the duties of such position." N.Y.
RSSL § 21 l(2)(b)(5)(ii). As discussed further below, Plaintiffs Amended Complaint and
his Verified Petition contain different information regarding the time at which he learned
there was a non-retired candidate for the police chief position.
                                           -3-
       On January 31, 2018, Plaintiff filed a Verified Petition challenging his termination

in New York State Supreme Court, Steuben County, pursuant to N.Y. Civil Practice Law

and Rules Article 78 ("Article 78"). (Dkt. 21-2). Respondents filed a Verified Answer to

Plaintiffs Verified Petition on March 6, 2018. (Dkt. 21-3). On March 28, 2018, the state

court entered an order finding that Defendants had violated NYCSL § 75,"notwithstanding

any alleged outstanding issues with respect to the RSSL 211 waiver," and ordering that

Plaintiff be reinstated to his position with full back pay and benefits. (Dkt. 21-4 at 1-2).

       Defendants filed the instant motion for judgment on the pleadings on March 14,

2018. (Dkt. 17). Plaintiff filed a response on May 1,2018(Dkt. 21), and Defendants filed

a reply on May 7, 2018 (Dkt. 22).

                                       DISCUSSION


1.     Legal Standard


       "Judgment on the pleadings may be granted under Rule 12(c) where the material

facts are undisputed and where judgment on the merits is possible merely by considering

the contents ofthe pleadings." McAuliffe v. Barnhart,571 F. Supp.2d 400,402(W.D.N.Y.

2008). "In deciding a Rule 12(c) motion for judgment on the pleadings, the court should

'apply the same standard as that applicable to a motion under Rule 12(b)(6), accepting the

allegations contained in the complaint as true and drawing all reasonable inferences in

favor of the nonmoving party.'" Aboushama v. EMF Corp., 214 F. Supp. 3d 202, 205

(W.D.N.Y. 2016)(quoting Mantena v. Johnson, 809 F.3d 721, 727-28(2d Cir. 2015)).

       "In considering a motion to dismiss for failure to state a claim pursuant to Rule

12(b)(6), a district court may consider the facts alleged in the complaint, documents

                                            -4-
attached to the complaint as exhibits, and documents incorporated by reference in the

complaint." DiFolco v. MSNBC Cable LLC., 622 F.3d 104, 111 (2d Cir. 2010). To

withstand dismissal, a complaint must set forth "enough facts to state a claim to relief that

is plausible on its face." Bell All. Corp. v. Twombly, 550 U.S. 544, 570(2007). "A claim

has facial plausibility when the plaintiffpleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged." Turkmen

V. Ashcroft, 589 F.3d 542,546(2d Cir. 2009){o^oiingAshcroft v. Iqbal, 556 U.S. 662,678

(2009)).

        "While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations, a plaintiffs obligation to provide the grounds of his

entitle[ment] to relief requires more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do." Twombly, 550 U.S. at 555 (internal

quotations and citations omitted). "To state a plausible claim, the complaint's '[f]actual

allegations must be enough to raise a right to relief above the speculative level.'" Nielsen

V. AECOMTech. Corp., 762 F.3d 214, 218(2d Cir. 2014)(quoting Twombly, 550 U.S. at

555).

II.     Plaintiffs Due Process Claims

        Plaintiffs Amended Complaint contains three causes of action, two of which are

based on the alleged denial of his right to federal due process(Dkt. 2 at     25-31), and the

third of which is a state law claim for violation of NYCSL § 75 {id. at               32-33).

Defendants seek judgment on the pleadings as to all of Plaintiffs claims. With respect to

the due process claims. Defendants argue that the pre-deprivation procedures used in this

                                            -5-
case, combined with the availability of post-deprivation review under Article 78, satisfy

the requirements of due process. The Court disagrees that the due process claims can be

resolved as a matter oflaw at this stage ofthe proceedings,for the reasons discussed below.

       A.     Applicable Legal Principles


       The Due Process Clause ofthe Fourteenth Amendment was "intended to secure the

individual from the arbitrary exercise of the powers of government ...[and] serves to

prevent governmental power from being used for purposes of oppression." Daniels v.

Williams, 474 U.S. 327, 331 (1986)(quotations and citations omitted). To succeed on a

due process claim, a plaintiff must establish that "he or she possesses a constitutionally

protected interest in life, liberty, or property, and that state action has deprived him or her

of that interest." Valmonte v. Bane, 18 F.3d 992,998(2d Cir. 1994). The Second Circuit

has recognized that continued public employment covered by NYCSL § 75 gives rise to a

protected property interest. See O'Neill v. City ofAuburn,23 F.3d 685,688(2d Cir. 1994)

("We have previously held that § 75 gives covered employees a property interest in their

employment, so that they may not be terminated without notice and hearing."); Dwyer v.

Regan, 111 F.2d 825, 829 (2d Cir. 1985)("[A]n employee of the New York City Police

Department whose position was subject to N.Y. Civ. Serv. Law § 75(1)thereby possessed

an enforceable expectation of continued public employment, which constituted a property

interest in [her] job that will be protected by the due process clause." (quotation marks

omitted)), modified, 793 F.2d 457(2d Cir. 1986); Anderson v. Dolce, 653 F. Supp. 1556,

1565 (S.D.N.Y. 1987)("Both federal and state courts have found that Section 75 creates a
property interest in continued employment, with the requisite minimum standards of due

process attaching.")-^

      "An essential principle ofdue process is that a deprivation oflife, liberty, or property

be preceded by notice and opportunity for hearing appropriate to the nature of the case."

Cleveland Bd. of Educ v. Loudermill, 470 U.S. 532, 542 (1985) (quotation omitted).

Accordingly, "[d]ue process dictates that certain public employees who are to be

terminated receive, at a minimum,notice ofcharges and an extremely limited hearing prior

to the termination." Longo v. Suffolk Cty. Police Dep't, 429 F. Supp. 2d 553, 559

(E.D.N.Y. 2006). "After termination, the employee is entitled to a full adversarial hearing

before a neutral adjudicator." Id.

       "To evaluate whether a plaintiff received due process, one of two standards may

apply. If the deprivation is the result of 'unauthorized acts by state employees,' the

Fourteenth Amendment is not violated 'so long as the State provides a meaningful post-

deprivation remedy.' If the deprivation 'occurs in the more structured environment of

established State procedures, rather than random acts, the availability of post-deprivation

procedures will not, ipsofacto, satisfy due process.'" Langton v. Town ofChester, 168 F.

Supp. 3d 597,606(S.D.N.Y. 2016){a^poXmg Hellenic Am. Neighborhood Action Comm. v.

City ofN.Y., lOI F.3d 877, 880(2d Cir. 1996)). Instead, in such cases, the Court considers

the adequacy ofthe pre-deprivation procedures, taking into account:




^     Plaintiff alleges deprivation of both a property interest and a liberty interest. {See
Dkt. 2 at 22-24). The parties make no distinction in these interests in arguing for and
against dismissal.
                                            -7-
       First, the private interest that will be affected by the official action; second,
       the risk of an erroneous deprivation of such interest through the procedures
       used, and the probable value, if any, of additional or substitute procedural
       safeguards; and finally, the Government's interest, including the function
       involved and the fiscal and administrative burdens that the additional or
       substitute procedural requirement would entail.

Mathews v. Eldridge, 424 U.S. 319, 335 (1976); see also Chase Grp. All. LLC v. City of

N.Y. Dep 't ofFin., 620 F.3d 146, 150(2d Cir. 2010).

       B.     Plaintiff has Alleged that he was Deprived                 of a    Meaningful
              Pre-termination Opportunity to Respond


       Here, treating Plaintiffs allegations as true and drawing all inferences in his favor,

the Court finds that Plaintiff has adequately alleged a violation of his right to due process.

In particular, the Court finds that while Plaintiff was provided with pre-termination notice

ofthe potential termination of his employment and a post-termination adversarial hearing,

he has adequately alleged that he was not provided a meaningful pre-termination

opportunity to respond to Mayor Foster's memorandum.

       As a threshold matter, the Court finds that Plaintiff has adequately alleged that the

challenged actions were undertaken pursuant to established state procedures. The Second

Circuit has held that "acts ofhigh-ranking officials who are ultimate decision-maker[s] and

have final authority over significant matters, even ifthose acts are contrary to law, should

not be considered random and unauthorized conduct for purposes of a procedural due

process analysis." Rivera-Powell v. N.Y.C. Bd. ofElections, 470 F.3d 458, 465 (2d Cir.

2006)(quotations omitted and alteration in original). Here,Plaintiffalleges that the actions

at issue were taken by Mayor Foster and the Village Board, the entities vested with final

decision-making authority regarding his employment. Accordingly, "a post-deprivation

                                             -8-
procedural safeguard such as an Article 78 proceeding does not automatically satisfy due

process, and the Court must undertake a Mathews balancing analysis" to determine whether

Plaintiffs due process rights were violated. Langton, 168 F. Supp. 3d at 607,^

       Considering the factors set forth in Mathews, the Court finds that Plaintiff has

adequately alleged that the procedures used in this case failed to satisfy the requirements

of due process. Plaintiff alleges in the Amended Complaint that he was informed of the

existence ofa non-retired candidate on October 2,2017, directed to elect among the offered

options, and terminated when he requested additional time and information. (Dkt. 2 at

   15-19). Plaintiffs Article 78 Petition presents a somewhat different story, alleging that

Plaintiff was initially presented with the options in a written memorandum from Mayor

Foster on September 14, 2017, and required to respond by October 2, 2017. (Dkt. 21-2 at

   20-21). Plaintiffs Article 78 Petition further alleges that when he met with Mayor

Foster on October 2, 2017, Mayor Foster refused to provide any clarification, presented

him with documents that contained language different from that contained in the September

14th memorandum, and terminated Plaintiff when he requested additional time to review

the revised language with his attorney. {Id. at    22-27).




^       The Court also notes that Plaintiff contends that Defendants failed to comply with
the state court's order in the Article 78 proceeding. {See Dkt. 21 at 2). It is axiomatic that
Defendants cannot rely on the existence of an Article 78 proceeding to satisfy the
requirements of due process ifthey have not complied with the requirements of Article 78.
If, on the other hand. Defendants have indeed complied with the state court's order and
restored Plaintiffto his former position with full backpay. Plaintiffs claims(and potential
damages) in this action may be limited. However, those sorts of factual disputes are not
amenable to resolution on a motion for judgment on the pleadings.

                                            -9-
       Under either of these versions of the facts, the Court cannot conclude, as a matter

oflaw and taking into account the Mathews factors,that Plaintiff was afforded due process.

With respect to the first Mathews factor. Plaintiff had a substantial interest in his continued

employment. See Hudson v. City ofChicago,374 F.3d 554,560(7th Cir. 2004)("The loss

of a job is an extremely significant deprivation."). Moreover, the alleged procedures

employed by Defendants carried an undue risk of erroneous deprivation, because Plaintiff

was purportedly not afforded the opportunity to meaningfully consider the options before

Defendants demanded that he chose among them, nor was he permitted to have a full

discussion with Defendants regarding the options. See Langton, 168 F. Supp. 3d at 607-

608 (finding the risk of erroneous deprivation "high" where the plaintiff and her counsel

were not permitted access to the information on which the decision was made, which called

into question "the thoroughness of the Library Board's decision-making process"). For

similar reasons, additional procedures (namely, the provision of appropriate information

and time for Plaintiffto consider his options and respond)would likely have provided value

to the decision-making process. The Court further finds, on the record before it, that

Defendants have not articulated a meaningful interest in failing to provide Plaintiff with

the additional time and information he requested. Nothing in the pleadings suggests that

time was of the essence such that no additional time could be extended to Plaintiff. Under


these circumstances, the Court finds thatjudgment on the pleadings is not warranted as to

Plaintiffs due process claims and denies Defendants' motion in this regard.

       The Court's conclusion is not altered by Defendants' conclusory assertion that

Plaintiff failed to exhaust his state remedies before commencing the instant action.

                                            - 10-
"Congress has neither explicitly nor implicitly required exhaustion of state remedies to

bring section 1983 claims under the First or Fourteenth Amendments outside ofthe context

of prisoner suits." Bal v. Manhattan Democratic Party,No. 16-CV-2416(PKC),2018 WL

6528766, at *4(S.D.N.Y. Dec. 12, 2018); see also Chase Grp. All,620 F.3d at 153("This

is not by any means to say that valid Section 1983 claims based on due process violations

require exhaustion of state remedies."). Defendants have not provided any authority for

their contention that Plaintiffs claims should be dismissed for failure to exhaust, nor has

the Court uncovered any such authority in its own research.

       Finally, the Court is not persuaded by Defendants' argument that it should abstain

from deciding this case pursuant to Colorado River Water Conservation District v. United

States, 424 U.S. 800(1976). Under Colorado River, a federal district court "may abstain

from exercising jurisdiction over a controversy properly before it when parallel state court

litigation could result in the comprehensive disposition of litigation and abstention would

conserve judicial resources." Superior Site          Work, Inc. v. NASDI, LLC, No.

214CV01061ADSSIL, 2018 WL 4834558, at *1 (E.D.N.Y. Oct. 2, 2018) (quotation

omitted). "Abstention is generally disfavored, and federal courts have a virtually

unflagging obligation to exercise their jurisdiction. The abstention doctrine comprises a

few extraordinary and narrow exceptions to a federal court's duty to exercise its

jurisdiction, and [i]n this analysis, the balance is heavily weighted in favor of the exercise

ofjurisdiction." Niagara Mohawk Power Corp. v. Hudson River-Black River Regulating

Dist., 673 F.3d 84, 100 (2d Cir. 2012)(quotations and citations omitted and alteration in

original).

                                            - 11 -
       "In evaluating whether Colorado River abstention is appropriate, federal district

courts are to consider six factors,'with the balance heavily weighted in favor ofthe exercise

ofjurisdiction.'" Id.          Moses H. Cone Mem'l Hosp. v. Mercury Constr. Corp.,460

U.S. 1, 16 (1983)). The six factors are: (1) whether the controversy involves a particular

res over which one ofthe courts has assumed jurisdiction;(2)whether the federal forum is

more convenient than the other;(3) whether staying or dismissing the federal action will

avoid piecemeal litigation; (4) the order in which the actions were filed, and whether

proceedings have advanced more in one forum than in the other;(5) whether federal law

provides the rule of decision; and (6) whether the state procedures are adequate to protect

the plaintiffs federal rights. Id.

       In this case, the Court finds that Colorado River abstention is plainly not

appropriate. Plaintiffs Article 78 proceeding was a limited one, and it did not include the

due process claims made here. See Broich v. Inc. Vill. ofSouthampton, 650 F. Supp. 2d

234,243(E.D.N.Y. 2009){Colorado River abstention not warranted where federal lawsuit

involved issues not raised in Article 78 proceeding). Moreover, the instant lawsuit was

filed prior to Plaintiffs Article 78 proceeding, and Plaintiff alleges that the remedy ordered

by the state court was not implemented. {See Dkt. 21 at 5). Under these circumstances,

the Court finds no basis in Colorado River to stay or dismiss this action.

III.   FlaintifPs State Law Claim


       Plaintiffs third cause of action is a state law claim for violation of Plaintiffs

"statutory rights pursuant to Civil Service Law Section 75." (Dkt. 2 at               32-33).

Defendants argue that the Court lacks jurisdiction over this claim, because it is "in fact an
                                            - 12-
attempt to commence a proceeding under Article 78 in this Court." (Dkt. 17-2 at 4-5).

Plaintiff has offered no response to this argument, but instead has puzzlingly asserted that

he is "not seeking the Court to assert jurisdiction over any state law claims." (Dkt. 21 at

6). However, Plaintiffs third cause of action clearly arises under state law. The Court

finds that it should not exercise jurisdiction over this claim, for the reasons set forth below.

       Under New York law, a civil servant claiming that an adverse employment action

failed to comport with the requirements of NYCSL § 75 "may appeal the adverse

employment decision to either the [state Civil Service Commission] or the New York State

Supreme Court as an Article 78 proceeding[.]" Almanzar v. City ofN.7., No. 16-CV-02696

(ALC),2017 WL 4330375, at *5 (S.D.N.Y. Sept. 27, 2017);.see also Karlen v. New York

Univ., No.78 CIV. 3416(GLG), 1980 WL 240, at *1 (S.D.N.Y. Sept. 17, 1980), amended,

No. 78-DIV. 3416(GLG), 1980 WL 343(S.D.N.Y. Dec. 12, 1980)(under New York law,

"Article 78 provide[s] the exclusive remedy for discharged public employees" (citing

Austin V. Bd. ofHigher Educ., 5 N.Y.2d 430,441 (1959))). Though it may not be labeled

as such. Plaintiffs third cause of action seeks judicial review that is available only via an

Article 78 proceeding. Indeed, Plaintiffs third cause of action raises the same issues and

seeks the same relief he sought in his Article 78 proceeding.

       Moreover, Defendants are correct that it is generally inappropriate for a federal

district court to exercise supplemental jurisdiction over an Article 78 claim. See, e.g.,

Bartolini v. Cassels, No. 17CV5671NSRPED, 2018 WL 3023161, at *6 (S.D.N.Y. June

18, 2018) ("District Courts in this Circuit have consistently declined to exercise

supplementaljurisdiction over Article 78 claims.")(collecting cases); Nitti v. Cty. ofTioga,
                                             - 13 -
No. 3:14-CV-0954 GTS/DEP, 2015 WL 5708637, at *9 (N.D.N.Y. Sept. 28, 2015)

("Courts have found that compelling reasons to decline to exercise supplemental

jurisdiction exist in the very nature of an Article 78 proceeding[.]")(quotations omitted);

Riddles V. Sallie Mae,No.08-CV-1499(NG),2009 WL 3734302, at *2(E.D.N.Y. Nov.4,

2009)("[OJnly the New York state courts have jurisdiction over Article 78 proceedings.");

Beckwith v. Erie Cty. Water Auth., 413 F. Supp. 2d 214,226-27(W.D.N.Y.2006)("[Tjhis

court has no original or supplemental subject matter jurisdiction over [an] Article 78

proceeding as neither federal nor New York state law empower the federal courts to

consider such claims, and, under New York law, authority to grant relief pursuant to an

Article 78 proceeding is exclusively vested in New York Supreme Court.").'^ As such,the

Court will not exercise jurisdiction over Plaintiffs third cause of action, and Defendants'

motion is granted as to this claim.

IV.    Official Capacity Claims


       Plaintiffs Amended Complaint purports to assert claims against the individual

defendants in both their individual and official capacities. {See Dkt. 2 at 1). Defendants

ask the Court to dismiss the official capacity claims as redundant; this request is granted.




        The case law is somewhat mixed regarding whether the Court simply lacks
jurisdiction over an Article 78 claim, or whether the Court should exercise its discretion
under 28 U.S.C. § 1367(c) and decline to exercise supplemental jurisdiction. The Court
need not and does not resolve this issue, because to the extent it may have supplemental
jurisdiction, it agrees with the courts that have found "compelling reasons" for declining
to exercise such jurisdiction over Article 78 claims under 28 U.S.C. § 1367(c)(4). See,
e.g., Nitti, 2015 WL 5708637, at *9.
                                           - 14-
      "The real party in interest in an official capacity suit is the governmental entity and

not the named official." Booker v. Ed. ofEduc., Baldwinsville Cent. Sch. Dist., 238 F.

Supp. 2d 469, 475 (N.D.N.Y. 2002). "Thus, if a plaintiff makes the same claims against

municipal officers in their official capacities and the municipality in which the officers are

employed, the official capacity claims are redundant and should be dismissed."

Olschafskie v. Town ofEnfield, No. 3:15-CV-00067(MPS),2015 WL 9239742, at *1 (D.

Conn. Dec. 17, 2015). Here, Plaintiffs official capacity claims against the individual

defendants are redundant, because he has asserted the same claims against the Village.

Accordingly, the Court dismisses the official capacity claims.

       Plaintiffs argument that he seeks punitive damages as to the individual defendants

is irrelevant to the Court's analysis. Defendants have not sought dismissal ofthe individual

capacity claims against the individual defendants. As such. Plaintiff remains free to seek

punitive damages as to the individual defendants in their individual capacities, to the extent

such damages are available under applicable law.

V.     Claims Against Deceased Defendant Richard Lewis

       Defendants seek dismissal of all claims against Defendant Richard Lewis, because

he is deceased and his estate has not been substituted for him as a party. Defendants'

request is granted.

       Federal Rule of Civil Procedure 25(a) governs substitution of parties upon death,

and provides in relevant part:

       If a party dies and the claim is not extinguished, the court may order
       substitution of the proper party. A motion for substitution may be made by
       any party or by the decedent's successor or representative. If the motion is
                                            - 15-
       not made within 90 days after service of a statement noting the death, the
       action by or against the decedent must be dismissed.

Fed. R. Civ. P. 25(a)(1). In this case, Defendants' counsel filed an affidavit on the record

noting that Mr. Lewis is deceased on March 14, 2018 (Dkt. 17-1), a copy of which was

served on Plaintiffs counsel(Dkt. 18). More than 90 days have passed, and no motion for

substitution has been made. "Rule 25 dictates that, if no motion for substitution is filed

within that ninety days, the action shall be dismissed as to the deceased party." F.D.I.C. v.

Cromwell Crossroads Assocs., Ltd. P'ship,480 F. Supp. 2d 516, 527(D. Conn. 2007); see

also Louis v. Metro. Transit Auth., No. 12CV6333LDHJO, 2017 WL 1194658, at *2

(E.D.N.Y. Mar. 2, 2017), report and recommendation adopted sub nom. Louis v. Wright,

No. 12CV6333LDHJO, 2017 WL 1194498 (E.D.N.Y. Mar. 30, 2017)("If no motion [for

substitution] is timely filed, dismissal is mandatory."). Accordingly, Plaintiffs claims

against Mr. Lewis are dismissed.

                                     CONCLUSION


       For the foregoing reasons. Defendants' motion forjudgment on the pleadings(Dkt.

17) is granted in part and denied in part. In particular, the motion is granted with respect

to Plaintiffs third cause of action for violation ofNYCSL §75,Plaintiffs official capacity

claims against the individual defendants, and Plaintiffs claims against Richard Lewis, and

is denied in all other respects. The Clerk of Court is instructed to terminate Richard Lewis

as a party to this matter.




                                           - 16
      so ORDERED.




                                  States District Judge
Dated: January 25,2019
       Rochester, New York




                             17
